[Cite as State v. Davis, 2018-Ohio-1154.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :       Hon. John W. Wise, P.J.
        Plaintiff-Appellee                   :       Hon. William B. Hoffman, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
ANGELA N. DAVIS                              :       Case No. 17 CAC 05 0033
                                             :
        Defendant-Appellant                  :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Muicipal Court of
                                                     Delaware County,
                                                     Case No.16TRC04349




JUDGMENT:                                            Dismissed




DATE OF JUDGMENT:                                    March 27, 2018




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CHRISTOPHER E. BALLARD                               NIKKI TRAUTMAN BASZYNSKI
Assistant Prosecutor                                 250 East Broad Street
70 North Union Street                                Suite 1400
Delaware, OH 43015                                   Columbus, OH 43215
Wise, E., J.

       {¶ 1} Defendant-Appellant Angela Davis appeals the April 25, 2017 judgment of

the Delaware County Municipal Court finding appellant had violated her community

control. Plaintiff-Appellee is the state of Ohio.

                             FACTS AND PROCEEDURAL HISTORY

       {¶ 2} In March 21, 2016, appellant was cited for operating a vehicle while

intoxicated (OVI) in violation of R.C 4511.19(A)(1)(a), OVI “high test” in violation of R.C.

4511.19(A)(1)(h), failing to stop after an accident in violation of Delaware County

Ordinance 335.12 and operating a vehicle without reasonable control in violation of

Delaware County Ordinance 333.08. A recitation of the facts leading to the citations is not

necessary for our resolution of this appeal.

       {¶ 3} On June 1, 2016, appellant, accompanied by her attorney, appeared before

the trial court to change her previously entered not guilty pleas. The state indicated its

understanding that appellant would be entering pleas of guilty to the OVI and reasonable

control charges, and that it would then dismissing the remaining two charges. Appellant's

attorney corrected the state and indicated appellant would be entering pleas of no contest

to OVI and reasonable control. Upon inquiry, appellant agreed with the trial court's

statement that she was present to enter pleas of no contest as stated by her attorney.

The prosecutor made a brief recitation of the facts and the trial court found appellant guilty

"of this offense."

       {¶ 4} During the hearing, appellant never uttered the words no contest. The

record contains a document titled "Waiver of Rights/Plea Agreement/Plea" which appears

to be signed by appellant and indicates "I enter the plea(s) below shown and I understand
that I may be sentenced immediately." Pleas of no contest are circled for "OVI A1A" and

"Reasonable Control."

       {¶ 5} At a later sentencing hearing appellant was sentenced to community

control, five days incarceration, court costs, and a $500 fine. Appellant did not appeal or

otherwise challenge her conviction and sentence.

       {¶ 6} Appellant failed to report to the jail to serve her time. She was later found to

have violated the terms of her community control. On April 25, 2017, the trial court

terminated appellant’s community control and imposed a 30-day jail sentence.

       {¶ 7} Appellant filed an appeal from the judgment entry revoking her community

control, and the matter is now before this court for consideration. Appellant raises two

assignments of error:

                                                  I

       {¶ 8} "THE TRIAL COURT ERRED BY SENTENCING MS. DAVIS WITHOUT

SUFFICIENT EVIDENCE OF GUILT."

                                                 II

       {¶ 9} "THE TRIAL COURT ASSESSED, AND THE CLERK OF COURTS

COLLECTED, UNAUTHORIZED COURT COSTS."

                                                I, II

       {¶ 10} In her first assignment of error, appellant argues she was sentenced for OVI

without sufficient evidence of guilt, specifically because she never entered a verbal plea

during her plea hearing. In her second assignment of error, appellant argues the trial court

assessed and the clerk of courts collected unauthorized court costs. We find we are
without jurisdiction to consider appellant's complaints, as these arguments are collateral

attacks of the trial court's June 15, 2016 judgment of conviction and sentence.

       {¶ 11} Appellant's notice of appeal was filed on May 24, 2017 and asserts it is

appealing the trial court's April 25, 2017 judgment entry of conviction of violation of

community control. Appellant's Notice of Appeal was filed well beyond the requirement of

App.R. 4 for the timely filing of an appeal of the trial court's June 15, 2016 judgement of

conviction and sentence, and assessment of court costs and fines. Accordingly, we find

this court lacks jurisdiction to consider appellant's complaints and we dismiss the appeal.

We further deny as moot appellant's March 1, 2018 motion to supplement the record with

her current cost bill and the cost schedule of the Delaware Municipal court cost schedule

in effect during appellant's criminal proceedings.


By Wise, Earle, J.

Wise, John, P.J. and

Hoffman, J. concur.




EEW/rw